REASONS FOR ALLOWANCE


The present application is being examined under the pre-AIA  first to invent provisions. 


The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-24, none of the closest prior art, such as Kellermann (“Acoustic Echo Cancellation for Beamforming Microphone Arrays”), Buck et al. (US 201002151184 A1), Chen et al. (US 20100123785 Al), and Faller (US 8654990 B2), expressly teaches or reasonably suggests, along with the other elements, a conferencing method or apparatus for a conference between a local end and a far end that combines a microphone array performing a beamforming operation with an acoustic echo canceller, comprising perform a beamforming operation to combine the plurality of microphone signals from the microphone array into a plurality of combined signals that is greater in number than one and less in number than the plurality of microphone signals, each of the plurality of combined signals corresponding to a different configurable fixed beam with pre-computed parameters where the configurable fixed beam is user and/or installer configurable, perform a direction of arrival determination on more than one microphone signal and select, in response to the direction of arrival determination, one or more combined echo cancelled signals for transmission to the far end in a manner as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654 

/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654